      Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 1 of 12
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 29, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

JOE BLESSETT,                                 §
                                              §
          Plaintiff,                          §
VS.                                           § CIVIL ACTION NO. 3:18-CV-00137
                                              §
BEVERLY ANN GARCIA, et al,                    §
                                              §
          Defendants.                         §

                        MEMORANDUM OPINION AND ORDER

         Before the Court is Beverly Ann Garcia’s (“Garcia”) Motion to Dismiss Plaintiff’s

Amended Complaint. Dkt. 98. After reviewing the motion, the response, the reply, and

the applicable law, the motion is GRANTED IN PART and DENIED IN PART.

                        Factual Background and Prior Proceedings

         On July 23, 1999, a Galveston County court entered a Final Decree of Divorce

between the Plaintiff, Joe Blessett (“Blessett”), and Garcia. Dkt. 31-1. The decree also

established Blessett’s paternity over a child born during the marriage and ordered him to

pay child support payments of $800 each month. Id. at 11. After Blessett consistently

defaulted on this child support obligation for sixteen years, the county court entered an

order in favor of Garcia confirming child support arrearage in the amount of $131,923.14.

Dkt. 31-2.

         Almost a year later, Garcia used that order to apply for a judicial writ of

withholding to garnish Blessett’s wages and to place a child support lien on some of

Blessett’s real property. Dkt. 31-3; Dkt. 31-4. In response, Blessett filed a lawsuit against



1 / 12
     Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 2 of 12



Garcia to have the child support liens released. Dkt. 31-6. Garcia answered the lawsuit,

and then asserted counterclaims of her own for “a cumulative money judgment” and for a

declaratory judgment that Blessett did not own any real property that was exempt from

foreclosure. Dkt. 31-17. On June 30, 2017, the Galveston County court granted Summary

Judgment in favor of Garcia on each of her counterclaims. Dkt. 31-32. Blessett did not

file a motion for new trial nor did he appeal the county court’s order. Dkt. 31 at 11.

Subsequently, Garcia foreclosed on Blessett’s property, which was ultimately sold at

public auction in partial satisfaction of the child support arrears he owes. Id.

         Since Blessett’s property was sold at public auction, he has filed this and several

other lawsuits in this Court to collaterally attack the state-court orders that led to the

foreclosure of his property.1 On March 4, 2019, the Court dismissed this suit under the

Rooker-Feldman doctrine, because the Court lacked subject matter jurisdiction to

collaterally review state court Judgments. Dkt. 82. Two days later, the Fifth Circuit

partially vacated an order dismissing another suit initiated by Blessett on Rooker-

Feldman grounds. See Blessett v. Tex. Office of the AG Galveston Cty. Child Support

Enf’t Div. (Blessett Appellate Decision), 756 F. App’x 445, 446 (5th Cir. 2019). In an

abundance of caution, the Court withdrew the order of dismissal that it issued in this case

and allowed Blessett an opportunity to amend his complaint consistent with the Fifth

Circuit’s order in the parallel case. Dkt. 88.

1
 See Blessett v. Tex. Office of the AG Galveston Cty. Child Support Enf't Div., No. 3:17-CV-164, 2018 WL 836058,
2018 U.S. Dist. LEXIS 22972 (S.D. Tex. Feb. 12, 2018); Blessett v. Sinkin Law Firm, No. 3:17-CV-370, 2018 WL
1932386, 2018 U.S. Dist. LEXIS 67683 (S.D. Tex. Apr. 23, 2018) (the Court granted the defendant’s motion to
dismiss); Blessett v. Jacoby, No. 3:18-CV-00153, 2018 WL 5014146, 2018 U.S. Dist. LEXIS 177837 (S.D. Tex.
Oct. 16, 2018) (the Court granted the defendant’s motion to dismiss); Blessett et al. v. Galveston County Child
Support Division et al., No. 3:18-CV-00415 (S.D. Tex. Feb. 14, 2018) (parties stipulated to dismissal).


2 / 12
     Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 3 of 12



         In his amended complaint, Blessett asserts five separate “counts” of fraud against

Garcia.2 Dkt. 93. Garcia now moves to dismiss Blessett’s amended complaint under

Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and Texas Civil Practice and

Remedies Code § 27.003(a). For the reasons stated below, the Court finds that Garcia’s

motion to dismiss should be granted in part on 12(b)(1) and 12(b)(6) grounds.

                                             Standard of Review

         “[F]ederal courts are courts of limited jurisdiction.” Hashemite Kingdom of Jordan

v. Layale Enters. (In re B-727 Aircraft), 272 F.3d 264, 269 (5th Cir. 2001). Thus, a

federal district court is required to presume that it does not have the jurisdiction to rule on

a matter until “the party asserting jurisdiction” can prove otherwise. Griffith v. Alcon

Research, Ltd., 712 F. App’x 406, 408 (5th Cir. 2017) (internal quotation marks omitted).

To make its case, the party asserting jurisdiction may direct the Court to look at “(1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

Ultimately, a court cannot dismiss a claim for lack of subject matter jurisdiction unless “it

appears certain that [a party] cannot prove any set of facts” in support of its assertion that

jurisdiction is appropriate in federal court. Bombardier Aero. Emple. Welfare Benefits

Plan v. Ferrer, Poirot & Wansbrough, P.C., 354 F.3d 348, 351 (5th Cir. 2003).
2
  Although the docket report in this case lists Stett Jacoby as a Defendant in this matter, the Court finds that he has
not been served, and therefore he is not a party to this suit. The only Defendant in this case is Garcia. In that same
vein, Blessett cannot allege claims in this case against unidentified “contractors” either, because the Court has no
jurisdiction over parties not served with process in this case. Dkt. 93 at 3 (for a reference to “contractors” who may
have harmed Blessett); see Lifemark Hosps., Inc. v. Liljeberg Enters. (In re Liljeberg Enters.), 304 F.3d 410, 468
(5th Cir. 2002) (“It is elementary that one is not bound by a judgment in personam resulting from litigation in which
he is not designated as a party or to which he has not been made a party by service of process.”).


3 / 12
    Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 4 of 12



         If a party is successful in establishing that the Court has jurisdiction to hear a

dispute, the Court may still dismiss the dispute where the party fails “to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Court’s task in this

inquiry is to determine whether “the plaintiff has stated a legally cognizable claim that is

plausible” on its face. Shandong Yinguang Chem. Indus. Joint Stock Co. v. Potter, 607

F.3d 1029, 1032 (5th Cir. 2010). With respect to fraud claims, a Plaintiff must “state with

particularity the circumstances constituting the fraud” in order to survive this inquiry.

Fed. R. Civ. P. 9(b). This means that a court will dismiss the case unless the plaintiff can

adequately plead “the who, what, when, where, and how to be laid out” for a particular

fraud allegation. Benchmark Electronics, Inc. v. J.M. Huber Corp., 343 F.3d 719, 724

(5th Cir. 2003). In evaluating a plaintiff’s pleadings, the Court will not “strain to find

inferences favorable to the plaintiff[],” nor will it “accept conclusory allegations,

unwarranted deductions or legal conclusions.” Barrie v. Intervoice-Brite, Inc., 397 F.3d

249, 254-55 (5th Cir. 2005).

                                          Analysis

   A. Dismissal on 12(b)(1) grounds

         Garcia asserts that this Court lacks subject matter jurisdiction over this dispute,

because Blessett’s complaint asks the Court to “review, modify, or reverse” state court

orders, which is expressly prohibited by the Rooker-Feldman doctrine. Dkt. 98 at 17. The

Court agrees and dismisses Blessett’s complaint to the extent that it “collaterally attack[s]

the state court divorce decree,” “judgments concerning paternity and child support,” or

the foreclosure order. See Blessett Appellate Decision, 756 F. App’x at 445-446.


4 / 12
    Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 5 of 12



         Under federal law, the Supreme Court has exclusive “authority to review a state-

court judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283

(2005); 28 U.S.C.S. § 1257 (2018). Therefore, a federal district court cannot modify or

reverse a state court judgment unless Congress authorizes it to do so. Burciaga v.

Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 384 (5th Cir. 2017). Casually referred to as

Rooker-Feldman, this doctrine was created to bar “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Houston v. Queen, 606 F. App’x 725, 730 (5th Cir. 2015). In Exxon, the

Supreme Court explained that this doctrine is triggered by the existence of “four

elements: (1) a state-court loser; (2) alleging harm caused by a state-court judgment; (3)

that was rendered before the district court proceedings began; and (4) the federal suit

requests review and reversal of the state-court judgment.” Id. (quoting Exxon Mobil

Corp., 544 U.S. at 284).

         Here, the Court finds that all four elements of the Rooker-Feldman doctrine are

met. First, the child support and summary judgment orders in favor of Garcia make

Blessett a state-court loser. Dkt. 31-2; Dkt. 31-32. Second, Blessett alleges that he was

caused harm by both orders in his amended complaint. Dkt. 93. Third, the county court’s

orders were rendered before these proceedings began. Id. And Fourth, Blessett’s

complaint asks this court to review and reverse the harm he has experienced as a result of

the county court’s orders. Id. Therefore, Blessett must now be barred from complaining

about injuries allegedly caused by state court judgments he refused to appeal.


5 / 12
    Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 6 of 12



         While Blessett may argue that this Court should not partially dismiss his complaint

because he asserts independent civil rights claims in the enforcement and collection of

the child support order, a party cannot escape Rooker-Feldman by “casting…a complaint

in the form of a civil rights action.” Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th

Cir. 1994); see also Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir. 2013).

Simply put, the Court does not have jurisdiction to adjudicate a claim that would require

the Court to review “injuries caused by state-court judgments.” Land & Bay Gauging,

L.L.C. v. Shor, 623 F. App’x 674, 679 (5th Cir. 2015). Moreover, the Fifth Circuit has

already held that Blessett missed his opportunity to complain about due process

violations he may have experienced at state court. See Blessett Appellate Decision, 756 F.

App’x at 446 (“Moreover, it is of no help to Blessett that he claims he failed to receive

notice of any hearing in relation to the child support arrearage judgment of July 13, 2015,

as constitutional questions arising in state proceedings are to be resolved by the state

courts.”) (internal citations omitted). This is exactly what Blessett attempts to do here.

Blessett’s amended complaint is a compilation of requests to redress constitutional

violations that he should have appealed in state court:

         The Defendant and the Title IV-D agency and its contractors has failed to
         provide sufficient service of process to Mr. Blessett for this default
         judgment for child support arrears for Cause #98FD0817 on July 13, 2015.
         …
         The Defendant and Title IV-D agency and its contractors does not have
         proof that procedural due process was afforded to Mr. Blessett, in the
         suspension of his Texas driver license in 2014.
         …
         The Defendant Ms. Beverly A. Garcia and the Title IV-D agency and its
         contractors threatened Mr. Blessett with possibility of arrest, on January 24,


6 / 12
        Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 7 of 12



           2001 and February 10, 2012, in order to produce private information such
           as his IRS federal tax returns, payroll stubs, vouchers, records of
           commissions and all other written records or evidence of income,
           statements of accounts for all checking or savings accounts, and all
           documents showing income received, under the color of law, for Cause
           #98FD0817 which is a violation of his 4th Amendment US constitutional
           rights. (See exhibit D page 1 & 3)

Dkt. 93 at 10, 13, 15 (italics added). However, these claims are so “inextricably

intertwined” with the county court’s judgments that allowing them to survive dismissal

would effectively cause this Court to sit in “appellate review” of state court orders. See

Weaver v. Tex. Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) (quotations

omitted). Accordingly, these claims must be dismissed for a lack of subject matter

jurisdiction. See Exxon Mobil Corp., 544 U.S. at 283; see also 28 U.S.C.S. § 1257.

       B. Dismissal on 12(b)(6) grounds

           Notwithstanding the dismissal of these claims, the Court finds that Blessett has

also alleged five independent causes of action for fraud3 “relating to the enforcement [and

collection] of the state child support judgments,” over which this Court has subject matter

jurisdiction. See Blessett Appellate Decision, 756 F. App’x at 445-446. Four of these

claims must be dismissed because they fail to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). One of the claims will survive. The Court will address

each of these fraud claims separately.

              i.     “Fraud by omission of federal statutes and Texas family codes”

           In his amended complaint, Blessett asserts five separate “counts” of fraud against

Garcia. This is the first. The Court finds that this claim must be dismissed because it fails

3
    Dkt. 93 at 4 (for each of these fraud claims).


7 / 12
    Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 8 of 12



to plead allegations of fraud with the particularity that Rule 9(b) demands. See Fed. R.

Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.”); see also Benchmark Electronics, Inc., 343

F.3d at 724.

         The elements of a common law fraud claim are “(1) that a material representation

was made; (2) the representation was false; (3) when the representation was made, the

speaker knew it was false or made it recklessly without any knowledge of the truth and as

a positive assertion; (4) the speaker made the representation with the intent that the other

party should act upon it; (5) the party acted in reliance on the representation; and (6) the

party thereby suffered injury.” United States ex rel. Grubbs v. Ravikumar Kanneganti,

565 F.3d 180, 188 (5th Cir. 2009). Therefore, in order “[t]o satisfy Rule 9(b)’s pleading

requirements [for a fraud claim], [a] plaintiff must specify the statements contended to be

fraudulent, identify the speaker, state when and where the statements were made, and

explain why the statements were fraudulent.” See Southland Sec. Corp. v. INSpire Ins.

Sols. Inc., 365 F.3d 353, 362 (5th Cir. 2004).

         Here, Blessett has failed to meet these pleading requirements for his claim of

“[f]raud by omission of federal statutes and Texas family codes.” See Dkt. 93 at 4.

Blessett alleges that Garcia committed fraud by applying “penalties under the color of

law that [were] not expressly granted within the Final divorce decree granted on July 23,

1999.” Dkt. 93 at 10. However, the Court finds that Blessett has not specified the

statements contended to be fraudulent, when and where a fraudulent statement was made,

or explain why a particular statement was fraudulent. See Southland Sec. Corp., 365 F.3d


8 / 12
    Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 9 of 12



at 362. And the Court is not required to strain itself to find an interpretation of Blessett’s

complaint that would satisfy Rule 9(b)’s strict pleading requirements. See Barrie, 397

F.3d at 254-55. Indeed, this failure to plead with particularity is notable considering that

the Court has already allowed Blessett to amend his complaint twice. Dkt. 1 (for original

complaint); Dkt. 22 (for second amended complaint); Dkt. 93 (for third amended

complaint). At the last hearing in this matter, the Court even alerted Blessett that it would

consider dismissing this case with prejudice if Blessett failed to plead fraud with

particularity in his amended complaint. Dkt. 91. Having failed to adhere to these

instructions, the Court now dismisses this claim with prejudice. See Hart v. Bayer Corp.,

199 F.3d 239, 247 n.6 (5th Cir. 2000) (A district court may dismiss a plaintiff’s

complaint with prejudice if it fails “to plead [fraud] with particularity after being afforded

repeated opportunities to do so.”).

          ii.   “Fraud by use of an administrative action under the color of law”

         In his second “count,” Blessett alleges that Garcia committed “[f]raud by use of an

administrative action under the color of law.” Dkt. 93 at 4. The gravamen of this

complaint appears to be that Garcia committed fraud by assisting in “[t]he suspension of

Mr. Blessett’s Texas driver license…under the color of law.” Dkt. 93 at 13. The Court

finds that this claim must also be dismissed because it fails to plead allegations of fraud

with the particularity that Rule 9(b) demands. See Fed. R. Civ. P. 9(b); see also

Benchmark Electronics, Inc., 343 F.3d at 724. Specifically, the Court finds that Blessett

failed to plead the statements contended to be fraudulent, when and where a fraudulent

statement was made, or explain why a particular statement was fraudulent. See Southland


9 / 12
   Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 10 of 12



Sec. Corp., 365 F.3d at 362. Accordingly, the Court now dismisses this claim with

prejudice for the reasons stated above. See Hart, 199 F.3d at 247 n.6.

          iii.   “Fraud by inducement or coercion”

          In his third “count,” Blessett alleges that Garcia committed “[f]raud by

inducement or coercion.” Dkt. 93 at 4. The gravamen of this complaint appears to be that

Garcia committed fraud by “threaten[ing] Mr. Blessett with [the] possibility of arrest, on

January 24, 2001 and February 10, 2012, in order to produce private information such as

his IRS federal tax returns, payroll stubs, vouchers, records of commissions and all other

written records or evidence of income….” Dkt. 93 at 15. The Court finds that this claim

must also be dismissed because it fails to plead its allegations of fraud with particularity.

See Fed. R. Civ. P. 9(b); see also Benchmark Electronics, Inc., 343 F.3d at 724.

Specifically, the Court finds that Blessett failed to plead the statements contended to be

fraudulent, when and where a fraudulent statement was made, or explain why a particular

statement was fraudulent. See Southland Sec. Corp., 365 F.3d at 362. Accordingly, the

Court now also dismisses this claim with prejudice. See Hart, 199 F.3d at 247 n.6.

          iv.    “Fraud by Omission to provide notice as ordered by a Judge”

          In his fourth “count,” Blessett alleges that Garcia committed “[f]raud by Omission

to provide notice as ordered by a Judge.” Dkt. 93 at 4. The gravamen of this complaint

appears to be that Garcia committed fraud by “fail[ing] to provide notice to Mr. Blessett

as ordered by the Judge on May 24, 2017, [which] resulted in the failure of Mr. Blessett

to appear [at] the status conference scheduled on June 8, 2017.” Dkt. 93 at 24. The Court

finds that this claim must also be dismissed because it fails to plead its allegations of


10 / 12
   Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 11 of 12



fraud with particularity. See Fed. R. Civ. P. 9(b); see also Benchmark Electronics, Inc.,

343 F.3d at 724. Specifically, the Court finds that Blessett failed to plead the statements

contended to be fraudulent, when and where a fraudulent statement was made, or explain

why a particular statement was fraudulent. See Southland Sec. Corp., 365 F.3d at 362.

Accordingly, the Court dismisses this claim with prejudice as well. See Hart, 199 F.3d at

247 n.6.

           v.    “Fraud by Perjury and violation of Public Policy rights to property”

          In his fifth “count,” Blessett alleges that Garcia committed “[f]raud by Perjury and

violation of Public Policy rights to property.” Dkt. 93 at 4. In this claim Blessett alleges

that Garcia committed fraud by submitting affidavits, which falsely stated that Blessett

did “not own any real or personal property that is exempt from the claims in this cause”

and that Blessett did not own a “homestead.” Dkt. 93 at 18-19. Additionally, Blessett

alleges that Garcia “misrepresented” herself “as a creditor in the Plaintiff’s exempt

property.” Id. Construing Blessett’s complaint liberally, the Court finds that Blessett has

plead this allegation of fraud with sufficient particularity to survive a rule 12(b)(6)

motion to dismiss. See Kaltenbach v. Richards, 464 F.3d 524, 526 (5th Cir. 2006) (The

court shall construe the complaint liberally in favor of the plaintiff); see also Benchmark

Electronics, Inc., 343 F.3d at 724 (for the fraud pleading standards). This claim for fraud

will remain in the case.

                                          Conclusion

          For the foregoing reasons, Garcia’s motion is GRANTED IN PART and

DENIED IN PART. Accordingly, the Court DISMISSES the following claims alleged


11 / 12
   Case 3:18-cv-00137 Document 107 Filed on 08/29/19 in TXSD Page 12 of 12



by Blessett: (1) “[f]raud by omission of federal statutes and Texas family codes,” (2)

“[f]raud by use of an administrative action under the color of law,” (3) “[f]raud by

inducement or coercion,” (4) “[f]raud by Omission to provide notice as ordered by a

Judge,” and (5) all claims that require the Court to collaterally review the state court

judgments. Blessett’s claim for “[f]raud by [p]erjury and violation of [p]ublic [p]olicy

rights to property” will remain in this case.

          SIGNED at Galveston, Texas, this 29th day of August, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




12 / 12
